UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
                                                          :
JOSE LUIS PASTOR et al.,                                  :                            7/2/2021
                                                          :
                                         Plaintiffs,      :
                                                          :         21-CV-2720 (VSB)
                           -against-                      :
                                                          :               ORDER
BATTERY PARK CLEANERS INC. et al.,                        :
                                                          :
                                         Defendants. :
                                                          :
--------------------------------------------------------- X

VERNON S. BRODERICK, United States District Judge:

        Plaintiffs filed this action on March 30, 2021. (Doc. 1.) On June 30, 2021, as Plaintiffs

had not filed any affidavits of service or taken any other action to prosecute this case, I ordered

Plaintiffs to demonstrate good cause for failure to serve Defendants within ninety days after the

complaint was filed. (Doc. 10.) On July 1, 2021, seemingly in response to my June 30 Order,

Plaintiffs filed affidavits of service on Defendants Battery Park Cleaners Inc. (“Battery Park

Cleaners”) and Dong S. Song (“Song”) (collectively, “Defendants”). (Docs. 12, 13.) The

deadline for Defendant Battery Park Cleaners to respond to Plaintiffs’ complaint was April 26,

2021, and the deadline for Defendant Song to respond was April 29, 2021. (See Docs. 12, 13.)

To date, neither Defendant has appeared or responded to the complaint. Plaintiffs, however,

have taken no action to prosecute this case. Accordingly, if Plaintiffs intend to seek a default

judgment they are directed to do so in accordance with Rule 4(H) of my Individual Rules and

Practices in Civil Cases, as amended by my Emergency Individual Rules and Practices in Light

of COVID-19, by no later than July 9, 2021. If Plaintiffs fail to do so or otherwise demonstrate

that they intend to prosecute this litigation, I may dismiss this case for failure to prosecute

pursuant to Federal Rule of Civil Procedure 41(b).
SO ORDERED.

Dated:   July 2, 2021
         New York, New York   ________________________________
                              VERNON S. BRODERICK
                              United States District Judge
